Exhibit 10.5
FIRST AMENDMENT TO CREDIT AGREEMENT
          This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of December 12,
2008 (this “Amendment”), modifies that certain Credit Agreement, dated as of
September 30, 2008 (as amended, restated, amended and restated, extended,
supplemented, modified and otherwise in effect from time to time, the “Credit
Agreement”), among ATHENAHEALTH, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (the “Lenders”), BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
itself and the other Lenders, the Swing Line Lender and the L/C Issuer. Any
capitalized term used herein and not defined shall have the meaning assigned to
it in the Credit Agreement.
RECITALS
          WHEREAS, the Borrower has requested that the undersigned Lenders and
the Administrative Agent agree to amend certain provisions of the Credit
Agreement; and
          WHEREAS, the undersigned Lenders and the Administrative Agent are
prepared to amend the Credit Agreement on the terms, subject to the conditions
and in reliance on the representations set forth herein;
          NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto hereby agree as follows:
          Section 1. Amendments to Credit Agreement.
          (a) Section 7.12 (Capital Expenditures) of the Credit Agreement is
hereby amended by deleting such Section 7.12 in its entirety and substituting
the following in lieu thereof:
          “7.12 Capital Expenditures. Make or become legally obligated to make
any Capital Expenditure, except for Capital Expenditures in the ordinary course
of business not exceeding, in the aggregate for the Borrower and it Subsidiaries
during each fiscal year set forth below, the amount set forth opposite such
fiscal year (such amount referred to in this Section 7.12 as the “Covenant
Level”):

      Fiscal Year   Amount 2008   $17,500,000 2009   $13,500,000 2010  
$13,500,000 2011   $17,500,000 2012   $23,500,000

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year. The carry
forward for each fiscal year shall be calculated as the difference between the
Covenant Level of such fiscal year and the actual amount expended without regard
to any amount carried over from a previous period. Any such amount carried over
will be deemed in the applicable subsequent fiscal year.”
          Section 2. Conditions Precedent. This Amendment shall become effective
as of the date first written above (the “Effective Date”) upon the satisfaction
of the following conditions precedent:

 



--------------------------------------------------------------------------------



 



          (a) Documentation. Administrative Agent shall have received all of the
following, in form and substance satisfactory to Administrative Agent:
          (i) fully-executed and effective Amendment by the Borrowers, the
Administrative Agent and the Required Lenders;
          (ii) such additional documents, instruments and information as
Administrative Agent may reasonably request to effect the transaction
contemplated hereby.
     (b) No Default. On the Effective Date and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
an Event of Default or a Default.
     (c) Fees. The Administrative Agent, for the person entitled thereto, shall
have received payment by the Borrower of any fees and expenses that are due and
payable on or prior to the Effective Date.
          Section 3. Representations and Warranties; Reaffirmation of Grant. The
Borrower hereby represents and warrants, on behalf of itself and its
Subsidiaries, to the Administrative Agent and the Lenders that, as of the date
hereof and after giving effect to this Amendment, (a) all representations and
warranties of the Borrower, on behalf of itself and its Subsidiaries, set forth
in the Credit Agreement and in any other Loan Document are true and correct in
all material respects on and as of the date hereof to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date, (b) no Default or Event of Default has
occurred and is continuing, (c) the Credit Agreement and all other Loan
Documents are and remain legally valid, binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability and (d) each of the Collateral
Documents to which the Borrower is a party and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations as set
forth in such respective Collateral Documents. The Borrower, as a party to the
Security Agreement or any of the Collateral Documents, hereby reaffirms its
grant of a security interest in the Collateral to the Administrative Agent for
the ratable benefit of the Secured Parties, as collateral security for the
prompt and complete payment and performance when due of the Obligations.
          Section 4. Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment, and no investigation
by the Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.
          Section 5. Amendment as Loan Document. This Amendment constitutes a
“Loan Document” under the Credit Agreement. Accordingly, it shall be an Event of
Default under the Credit Agreement if the Borrower fails to perform, keep or
observe any term, provision, condition, covenant or agreement contained in this
Amendment or if any representation or warranty made by the Borrower, on behalf
of itself and its Subsidiaries, under or in connection with this Amendment shall
have been untrue, false or misleading when made.
          Section 6. Costs and Expenses. The Borrower shall pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees, charges and

 



--------------------------------------------------------------------------------



 



disbursements of counsel to the Administrative Agent) incurred in connection
with the preparation, negotiation, execution and delivery of this Amendment.
          Section 7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
          Section 8. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier, facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
          Section 9. Limited Effect. This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be an amendment of
any rights or remedies any Lender or the Administrative Agent may have under the
Credit Agreement or under any other Loan Document (except as expressly set forth
herein), and shall not be considered to create a course of dealing or to
otherwise obligate in any respect any Lender or the Administrative Agent to
execute similar or other amendments or grant any amendments under the same or
similar or other circumstances in the future.
[Remainder of page intentionally blank.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first above written.

            Borrower:


ATHENAHEALTH, INC.
      By:   /s/ Carl Byers       Name: Carl Byers      Title: CFO   

 



--------------------------------------------------------------------------------



 



         

Administrative Agent:
BANK OF AMERICA, N.A., as
Administrative Agent

          By:  
/s/ Linda Alto
       
 
    Name: Linda Alto     Title: Senior Vice President    

Lenders:
BANK OF AMERICA, N.A., as
a Lender, Swing Line Lender and L/C Issuer

          By:  
/s/ Linda Alto
 
    Name: Linda Alto Title: Senior Vice President

 